Dismissed and Opinion filed January 30, 2003








Dismissed and Opinion filed January 30, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00803-CV
____________
 
REPUBLIC
WASTE SERVICES, INC., Appellant
 
V.
 
LIONELL
MARSHALL, Appellee
 

 
On Appeal from the 129th District Court
Harris
County, Texas
Trial Court Cause No. 00-43819
 

 
M
E M O R A N D U M   O P I N I O N
This is an appeal from a judgment
signed May 21, 2002.
On January 24, 2003, the parties filed a joint motion to vacate
the trial court=s judgment and dismiss the case because the case has been
settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the judgment signed May 21, 2002, is vacated and
the case is ordered dismissed.                                                                            PER
CURIAM
 
Judgment rendered and Opinion
filed January 30, 2003.
Panel consists of Justices
Edelman, Seymore, and Guzman.